   Case 1:20-cr-00154-LO Document 39 Filed 07/14/20 Page 1 of 12 PageID# 234




                   IN THE UNITED STATES DISTRICT COURT FOR THE . ■                             -

                              EASTERN DISTRICT 01- VIRGINIA                         , j            j^
                                        Alexandria Division

 UNITED STATES OF AMERICA


        V.                                              Case No. l:20-cr-154(LO)

JOHN CAMERON DENTON,
        a/k/a "Rape"
        a/k/a "Death"
        a/k/a "Tormentor"

        Defendant.



                                       PLEA AGREEMENT


       G. Zachary Terwilliger, United Stales Attorney for the Eastern District of Virginia;

Carina A. Cuellar, Assistant United States Attorney; the defendant, John Cameron Denton; and

the defendant's counsel have entered into an agreement pursuant to Rule 11 of the Federal Rules

of Criminal Procedure. The terms of the agreement are as follows:

       I.      Gifensc and Maximum Penalties

       The defendant agrees to waive indictment and plead guilty to a single-count criminal

information charging the defendant with conspiracy to commit interstate threats to injure, in

violation of Title 18, United States Code, Section 875(c), all in violation of Title 18, United

States Code Section 371. The maximum penalties for this offense are: a maximum term offive

years of imprisonment, a fine of $250,000, full restitution, forfeiture of assets, a special

assessment pursuant to 18 U.S.C. § 3013, and a supervised release term of a maximum of three

years. The defendant understands that this supervised release term is in addition to any prison

term the defendant may receive, and that a violation of a term of supervised release could result

in the defendant being returned to prison for the full term ofsupervised release.
Case 1:20-cr-00154-LO Document 39 Filed 07/14/20 Page 2 of 12 PageID# 235
Case 1:20-cr-00154-LO Document 39 Filed 07/14/20 Page 3 of 12 PageID# 236
Case 1:20-cr-00154-LO Document 39 Filed 07/14/20 Page 4 of 12 PageID# 237
Case 1:20-cr-00154-LO Document 39 Filed 07/14/20 Page 5 of 12 PageID# 238
Case 1:20-cr-00154-LO Document 39 Filed 07/14/20 Page 6 of 12 PageID# 239
Case 1:20-cr-00154-LO Document 39 Filed 07/14/20 Page 7 of 12 PageID# 240
Case 1:20-cr-00154-LO Document 39 Filed 07/14/20 Page 8 of 12 PageID# 241
Case 1:20-cr-00154-LO Document 39 Filed 07/14/20 Page 9 of 12 PageID# 242
Case 1:20-cr-00154-LO Document 39 Filed 07/14/20 Page 10 of 12 PageID# 243
Case 1:20-cr-00154-LO Document 39 Filed 07/14/20 Page 11 of 12 PageID# 244
Case 1:20-cr-00154-LO Document 39 Filed 07/14/20 Page 12 of 12 PageID# 245
